Citation Nr: 1121232	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  11-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his minor child.  


ATTORNEY FOR THE BOARD

B. Mullins, Associate Counsel








INTRODUCTION

The Veteran had active service from June 1964 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to an apportionment on behalf of her minor child.  Regrettably, additional evidentiary development is necessary before appellate review may proceed on this matter.  

The evidence demonstrates that the appellant and the Veteran were not married but that they resided together until March 2008.  During their time together, the appellant gave birth to a child, [redacted], in November 2005.  The child's birth certificate confirms that the appellant is his mother and that the Veteran is his father.  

The appellant filed a claim for apportionment of the Veteran's VA compensation benefits in April 2008.  The Veteran was notified of this claim in February 2009 and he subsequently submitted information verifying his finances in April 2009.  The evidence demonstrates that the Veteran had a total monthly income of $3,546.00 as of this time, and that he had total monthly expenses of $3,548.12, for a total net loss of $2.12.  However, it is not clear from the evidence of record whether these figures are currently accurate since more than two years have passed since the receipt of these documents.  

In addition, the appellant asserted in her appeal of February 2011 that the Veteran was living with a girlfriend and that he had adult children living with him that assisted with his financial obligations.  She also asserted that the Veteran was in receipt of funds from VA for the minor child at issue in this appeal (the Board notes that the Veteran is indeed in receipt of additional compensation due to [redacted]).  The appellant has also asserted on a number of occasions that the Veteran has failed to reasonably discharge his responsibility for the minor child at issue and the record contains no information contradicted this assertion.  This information should be verified before appellate review may proceed as it would likely have a significant impact on the final outcome.  

Finally, upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  It does not appear from the evidence of record that the Veteran was furnished with the content of the appellant's substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with the content of the appellant's substantive appeal.  

2.  Contact the Veteran and/or his service representative (if such a representative exists) and request that he provide an updated VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," to include supporting documentation for all of his reported current monthly expenses.  If the Veteran is receiving financial assistance from other individuals, such as a live-in girlfriend or adult children living in his home, this information should be reported.  

3.  The Veteran should also contact the Veteran and verify whether he is in fact failing to reasonably discharge his responsibility for the minor child S. S.  The Veteran should be informed that if he is in fact providing support to this child, documentation supporting this assertion must be provided.  This documentation includes, but is not limited to, copies of cancelled checks.  

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the appellant and the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


